Title: Orderly Book, 8 October 1758
From: Washington, George
To: 



[8 October 1758]

Camp at Reas Town Sunday Octr 8th 1758
G. O.
Parole Barnstable
C[ol]o. for to Morrow Colo. Byrd.
Field Officer for to Morrow Lt Colo. Mercer.
Adjutant for to Morrow 2d Virginia Regimt.
The out Posts at Juniatta New Shawnees Old Shawnesse & Ft Cumberland Roads, Likewise that on Franks Town path are to be releivd to Morrow morning the rest to be taken off.
The parties at the out posts are to patrole as Usual.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
2
2
29


1 Vs.
1

1
1
14


2 [Vs.]

1
2
2
24



1
2
5
5
67


Detachments







H.

1
3

46



1 Vs.
1
1
1

22


2 [Vs.]
1
1
2
1
39



2
3
6
1
107


Fatigue







H.


1

18


1 Vs.




8


2 [Vs.]


1

14





2

40


